     Case 2:18-cv-00721-RFB-DJA Document 151 Filed 12/16/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    EVAN RATCLIFF,                                       Case No. 2:18-cv-00721-RFB-DJA
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    ROMEO ARANAS, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Order re Service (ECF No. 145),

13   filed on November 23, 2020. Defendants filed a Response (ECF No. 147) on December 7, 2020

14   and Plaintiff filed a Reply (ECF No. 149) on December 14, 2020.

15          Plaintiff requests that Defendants be ordered to send him a copy of all papers, pleadings

16   and motions via U.S. First Class mail rather than via cm/ecf because the prior law library

17   supervisor was gone. (ECF No. 145). He claims that he has no access to his legal mail that was

18   sent electronically and the new law library supervisor does not know how to access it. He also

19   generally ask for an extension to all pending motions to which he needs to respond.

20          Defendants respond that the SDCC law librarian may have been out of the office due to

21   COVID-19 related issues, but has returned and there is a back-up procedure to ensure that legal

22   mail is delivered when the librarian is absent. (ECF No. 147). As such, Defendants claim that

23   Plaintiff’s request is moot. Plaintiff replies that he is not aware of any new procedure to ensure

24   that legal mail is delivered. He does not believe that “everything will magically get better.”

25   (ECF No. 149).

26          Unfortunately, Plaintiff’s Motion cannot be granted for several reasons. First, he fails to

27   cite to any points and authorities for why the Court should compel Defendants to provide him

28   with copies of the entire docket. He does not identify any date range in which he did not receive
     Case 2:18-cv-00721-RFB-DJA Document 151 Filed 12/16/20 Page 2 of 2




 1   cm/ecf service of filings. Plaintiff does not even identify which motions he needs extensions to

 2   respond. As such, the Court is unable to grant the relief requested. It notes that to the extent that

 3   there is a back-up procedure as represented by Defendants, then Defendants should follow-up to

 4   ensure that is in place when the law librarian is out.

 5          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Order re Service (ECF No.

 6   145) is denied.

 7          DATED: December 16, 2020.

 8
                                                              DANIEL J. ALBREGTS
 9                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
